Citation Nr: 1046295	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-17 533	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUE

Entitlement to an effective date prior to 26 October 1998 for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1963 to February 
1966.

By decision of April 1986, the Board of Veterans Appeals (Board) 
denied a TDIU.

This appeal to the Board arises from a July 2002 rating action 
that granted a TDIU from 26 October 1998; the Veteran appealed 
the effective date of the award, claiming an earlier effective 
date (EED).  

By decision of February 2005, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By decision of January 2007, the Board denied an effective date 
prior to 26 October 1998 for a TDIU.  The Veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims (Court).  
By December 2009 Memorandum Decision, the Court vacated the 
Board's January 2007 decision and remanded the matter to the 
Board for proceedings consistent therewith.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By decision of April 1986, the Board denied a TDIU.

3.  On 26 October 1998, the RO received the veteran's new claim 
for a TDIU.  

4.  Prior to 26 October 1998, the veteran's sole service-
connected disability, which involved the cervical spine, was 
rated 20% disabling.  

5.  The Veteran was not unemployable due to an increase in his 
neck disability prior to 26 October 1998, the date of his claim 
for benefits.  


CONCLUSION OF LAW

The criteria for an effective date prior to 26 October 1998 for 
the grant of a TDIU have not been met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, the VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
his possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the record reflects that the Veteran received VCAA 
notification subsequent to the July 2002 rating action that 
assigned the effective date for the TDIU grant.  This letter 
informed the appellant of what evidence was required to 
substantiate his claim, and of his, and the VA's, respective 
duties for obtaining evidence.  

Despite the fact that the notice was provided subsequent to the 
assignment of the TDIU effective date, and that date appealed, 
the Board finds that there was no prejudice to the Veteran as a 
result of the improper timing of the notice.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant prior to the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, the Board finds that any 
defect with respect to the timing of the VCAA notice requirement 
was harmless error.  Although notice was provided to the 
appellant subsequent to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the VA's 
duty to notify. Not only has the appellant been provided with 
every opportunity to submit evidence and argument in support of 
his claim and to respond to VA notices, but the actions taken by 
the VA have essentially cured the error in the timing of the 
notice.  Further, the Board finds that the purpose of the notice 
requirement has been satisfied, because the appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.  For these reasons, the Board finds 
that it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.

In this case, the VA informed the appellant of what evidence he 
was to provide to the VA, and what evidence the VA would attempt 
to obtain on his behalf.  In this regard, the VA sent the 
appellant notice of the VCAA, which spelled out the requirements 
of the VCAA and what the VA would do to assist him.  The VA also 
informed the appellant that it would request records and other 
evidence, but that it was his responsibility to ensure that the 
VA received the records.  In addition, the Veteran was told that 
he should inform the VA of any additional records or evidence 
necessary for his claim.  

The VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought.  In this case, the RO obtained the veteran's 
available medical records, and they have been included in the 
claims folder.  After the veteran informed the VA that he was in 
receipt of Social Security Administration (SSA) disability 
benefits, the VA obtained those SSA records, including medical 
records underlying the determination, for inclusion in the claims 
folder.  Additionally, the Veteran was notified that the VA would 
help him obtain evidence, but that it was his responsibility to 
inform the VA of such evidence.  The VA has apparently given the 
Veteran every opportunity to express his opinion with respect to 
his claim, and has obtained all known documents that would 
substantiate his assertions.  The Board notes that, during the 
long course of this appeal, the Veteran has been prolific in his 
submissions to the VA with respect to his claim, and that all of 
these documents have been reviewed and included in the claims 
folder.  

Under the circumstances, the Board finds that the RO has 
substantially complied with the Board's February 2005 remand 
development instructions.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (2002).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all 5 elements of a service connection or an 
increased rating claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) the effective date of the disability.  The 
Court held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
required the VA to review the information and the evidence 
presented with the claim, and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
would assist in substantiating the claim, or was necessary to 
substantiate the elements of the claim, as reasonably 
contemplated by the application.  Additionally, this notice had 
to include notice that a disability rating and an effective date 
for the award of benefits would be assigned if service connection 
or an increased rating was awarded.  Id.

In this case, the RO furnished the Veteran Dingess/Hartman notice 
by letter of March 2006.  Thus, the Board finds that the Veteran 
is not prejudiced in the Board's proceeding with the issuance of 
a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addressed a question that had 
not been addressed by the RO, the Board had to consider whether a 
claimant had been prejudiced thereby). 

In this case, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  In this case, the Veteran is not prejudiced by the 
Board's consideration of his claim, as the VA has met all notice 
and duty to assist obligations to him under the VCAA.  In 
essence, the Veteran in this case has been notified of the laws 
and regulations governing EED and TDIU claims.  He has been 
notified of what the VA would do to assist him in his claim, and 
the VA has obtained all documents of which it had notice that 
would assist in the adjudication of the claim.  Thus, the Board 
finds that there has been no prejudice to the Veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the Board 
will proceed with appellate review of the issue on appeal.  
Bernard, 4 Vet. App. at 393.

II.  Analysis

By rating action of July 2002, the RO granted a TDIU effective 26 
October 1998 after determining that the Veteran's sole service-
connected disability warranted a 60% disability rating.  As a 
result of that 60% rating, he was assigned a TDIU in accordance 
with the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).  

The Veteran contends that an effective date prior to 26 October 
1998 is warranted for the grant of a TDIU.  He asserts that, 
prior to that date, his cervical spine disability was more than 
20% disabling.  He states that he would have been awarded a TDIU 
earlier, had his neck disability been rated higher prior to 26 
October 1998.

Under the applicable criteria, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  38 
C.F.R. § 3.151(a) (1998, 2010).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1998, 2010).

A pending claim is defined as an application, formal or informal, 
which has not been finally adjudicated.  A finally-adjudicated 
claim is an application, formal or informal, which has been 
allowed or disallowed by the RO, the action having become final 
by the expiration of 1 year after the date of notice of the award 
or disallowance, or by denial on appellate review, whichever is 
the earlier.  A reopened claim is any application for benefits 
received after final disallowance of an earlier claim.  38 C.F.R. 
§ 3.160 (1998, 2010).

Unless specifically provided otherwise, the effective date of an 
award of compensation based on an original claim shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of the application thereof.  38 U.S.C.A. § 
5110(a).  A TDIU claim is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100% rating under the rating schedule.  
See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The effective date for compensation will be the date of receipt 
of the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Thus, the date of an award based upon an 
original claim or a claim to reopen a final adjudication can be 
no earlier than the date of receipt of the application for the 
award in question. Benefits are generally awarded based on the 
date of receipt of the claim.  38 C.F.R. §§ 3.1(r) 3.400.  Unless 
specifically provided, such determination is made on the basis of 
the facts found.  38 C.F.R. § 3.400(a).  Although an exception 
allowing the effective date to extend back to the date of a 
veteran's separation from service exists in cases where the 
application for benefits is received within a year of his 
separation from service, that exception is inapplicable to this 
case, since the Veteran filed his original claim for benefits 
shortly after he was released from active service in 1966.  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (1998, 2010).  For example, the date 
of outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of such a 
claim.  38 C.F.R. § 3.157(b).

Once, as in this case, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (1998, 2010), he 
obtained the procedural benefits bestowed by 38 C.F.R. § 3.155(c) 
(1998, 2010), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), an informal claim for 
increase will be initiated by a report of examination or 
hospitalization by the VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), (3), 
an informal claim for increase will be initiated upon receipt of 
evidence from a private physician or layman, or from state and 
other institutions.  See Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992) (holding that a VA examination report constituted an 
informal claim for a TDIU).

A TDIU may be assigned where the schedular rating for service-
connected disabilities is less than 100% when it is found that a 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998, 2010).  Unemployability 
associated with advancing age or intercurrent disability may not 
be considered in determining entitlement to a TDIU.  38 C.F.R. § 
4.19 (1998, 2010).  Factors to be considered are a veteran's 
employment history, and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992); VAOPGCPREC 75-91.  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a TDIU when there is a 
single disability or a combination of disabilities that results 
in a 100% schedular rating.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60% or more, or at least one disability rated 40% or more, 
with additional disability sufficient to bring the combined 
evaluation to 70%.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where a veteran does not meet the 
aforementioned percentage requirements, a TDIU may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's sole service-connected disability is 
a cervical spine disability which was rated 20% disabling since 
February 1975.  Thus, in accordance with the regulations 
governing TDIU claims, the Veteran, at that time, did not meet 
the minimum regulatory requirements for the assignment of a TDIU.  

In October 1998, the Veteran submitted an informal claim for 
benefits.  On VA Form 21-4138, Statement in Support of Claim, 
dated 26 August 1996 by the Veteran and received at the RO on 26 
October 1998, the Veteran wrote that he wanted "100 % 
disability".  During the period between the Board's April 1986 
denial of a TDIU and 26 October 1998, the claims folder contains 
no statement from the Veteran wherein he implied, insinuated, or 
formally requested a 100% disability rating or a TDIU, nor any 
indications from the appellant that he considered himself to be 
unable to perform any work, or that he considered himself to be 
unemployable prior to 26 October 1998.  Hence, the claim received 
on 26 October 1998 was an "original" claim for a TDIU.  

The claims folder contains an undated statement from the Veteran 
which was received in February 1998 wherein he refused to be 
scheduled for an appointment with a foreign doctor.  Also 
received in February 1998 was VA Form 4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), dated 26 November 1996 by the Veteran, wherein he 
referred to his neck and other disabilities, stated that he 
needed money, and refused to be seen by a foreign doctor.  
Received on 26 October 1998 were two VA Forms 4142, dated 26 
August 1998 by the Veteran, wherein he referred to his neck 
disability, requested money, stated that he was attempting to 
remember and locate other doctors who had treated him, and 
refused to report for any VA examinations.  None of these 
statements and documents indicate that the Veteran implied, 
insinuated, or formally requested a 100% disability rating or a 
TDIU, that he considered himself to be unable to perform any 
work, or that he considered himself to be unemployable prior to 
26 October 1998.     

This appeal as to the effective date assignable for a TDIU rests 
on 2 separate, relatively simple determinations.  The first 
requirement is a finding as to the date on which the appellant 
initiated his TDIU claim by formal or informal claim.  The second 
requirement is a finding with respect to the date that the 
medical evidence of record showed that the appellant's 
entitlement to a TDIU arose, that is, the point in time that his 
service-connected disabilities, alone, rendered him unable to 
secure or follow a substantially gainful occupation.  See 38 
U.S.C.A. § 5111(b) (West 2002); 38 C.F.R. §§ 3.151, 3.400(o), 
4.15, 4.16.  In this case, that date is 26 October 1998, the date 
of receipt of the veteran's claim for a TDIU.  

The Veteran has contended that SSA records show that he was 
receiving unemployment benefits for his disabilities including a 
neck disorder.  He states that his receipt of SSA benefits was 
sufficient evidence to show that he was unemployable.  Appellate 
review of the medical records underlying the veteran's SSA 
disability determination show that he was determined to be 
disabled for SSA purposes in April 1977.  However, the VA is not 
bound by the findings of disability and/or unemployability made 
by other agencies, including the SSA.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  Nevertheless, while a SSA decision 
is not controlling for purposes of VA adjudication, it is 
pertinent to his claim.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (the VA's duty to assist includes obtaining records from 
the SSA, and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA benefits).  
Thus, the SSA's determination is not necessarily dispositive of a 
veteran's claim, but it is evidence which must be considered.  
However, in this case, the medical evidence relied upon by the 
SSA with respect to the veteran's neck disorder does not 
establish that such disability was underrated prior to 26 October 
1998.

Under the rating criteria for a cervical spine disability prior 
to 26 October 1998 (38 C.F.R. Part 4, Diagnostic Codes (DCs) 
5285, 5286, 5293), residuals of a fracture of a vertebra 
warranted a 60% rating if there was no spinal cord involvement, 
but abnormal mobility was present that required a neck brace 
(jury mast).  In other such cases, residuals were rated on the 
basis of resulting definite limitation of motion or muscle spasm, 
adding 10% for demonstrable deformity of a vertebral body.  As 
the SSA records, along with the other VA medical records, did not 
show that the Veteran used a neck brace (jury mast) prior to 26 
October 1998, a 60% disability rating under DC 5285 for the 
cervical spine disorder was not warranted prior to that date.  As 
the evidence also showed that the Veteran did not have complete 
bony fixation of the spine, DC 5286 was not applicable.  

A 60% rating under DC 5293 required pronounced intervertebral 
disc syndrome, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  Prior to 26 October 1998, the medical 
evidence in SSA and VA records did not show that the veteran's 
neck pain was not reduced by medication, or that any pain was 
constant.  Moreover, the medical record did not suggest that the 
Veteran suffered a major loss of functioning as a result of any 
such pain. Additionally, neurological studies did not suggest 
that the Veteran had any measurable neurological/sensory losses.  
Thus, a rating in excess of 20% would not have been warranted for 
the cervical spine disability on the basis of the SSA and/or VA 
medical records.  In short, the competent, probative SSA medical 
evidence did not demonstrate that the veteran's service-connected 
neck disability was underrated and rendered him unemployable for 
VA purposes prior to 26 October 1998.  

VA regulations governing the effective date of awards require 
that the Board generally look to the evidence with respect to a 
veteran's service-connected disabilities dated during the 1-year 
period prior to his claim to determine whether it was 
ascertainable that an increase in disability had occurred.  In 
this case, the records 1 year prior to the date that the Veteran 
filed his claim, 26 October 1998, do not show that it was 
factually ascertainable that he was unemployable due to his 
service-connected neck disability.  VA treatment records during 
that period do not clearly demonstrate that he was unemployable.

Under the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, 
the earliest effective date of the grant of a TDIU is the date 
entitlement arose, or the date of receipt of the veteran's claim 
therefor, whichever is later.  The Board finds that that date is 
26 October 1998, the date of receipt of the Veteran's claim for a 
TDIU, and the Board concurs that the RO has properly granted the 
earliest effective date possible for that benefit based on the 
facts of this case, and the applicable law and regulations.  The 
law concerning assignment of effective dates is clear and 
unambiguous, and the Board can discern neither an outstanding 
claim prior to the claim for an increased rating/TDIU that was 
received on 26 October 1998, nor any other basis for an effective 
date earlier than 26 October 1998 for the grant of a TDIU.  


ORDER

An effective date prior to 26 October 1998 for the grant of a 
TDIU is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


